 Case: 4:19-cr-00627-SNLJ Doc. #: 93 Filed: 11/04/20 Page: 1 of 3 PageID #: 202




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
             Plaintiff,                         )
                                                )
     vs.                                        )   Case No. 4:19-CR-627 SNLJ
                                                )
TERRELL ANDRE HARROLD,                          )
                                                )
             Defendant.                         )

                                            ORDER

       This matter comes before the Court on Defendant’s Motion for Reconsideration of

Detention [ECF No. 90]. Defendant moves for reconsideration of his detention order due to

changed circumstances, and asserts primarily, as follows: (1) the length of his sentence is reduced

due to the filing of a superseding indictment; (2) the weight of the Government’s case is now “in

question”; and (3) Defendant’s prior criminal history includes “a lot of driving offenses” and

statistics “show this is unsurprising for a Black man in Missouri….” Alternatively, Defendant

requests that, pursuant to 18 U.S.C. § 3142(i), the Court release Defendant to “home detention

until conditions regarding the national health crisis improve….”

       The Government filed a “Response to Defendant’s Motion for Bond Reconsideration”

[ECF No. 92] and opposes Defendant’s release.           Pretrial Services filed a “Supplemental

Addendum to Bail Report” [ECF No. 91] and continues to recommend detention. The

Supplemental Addendum provides additional detail regarding Defendant’s criminal history

including specifically the dates of Defendant’s prior arrests, most of which are relatively recent

and involve violent behavior. The Supplemental Addendum also provides dates of Defendant’s
 Case: 4:19-cr-00627-SNLJ Doc. #: 93 Filed: 11/04/20 Page: 2 of 3 PageID #: 203




charged offenses including his pending State case which involves both violent behavior and

failures to appear.

       18 U.S.C. § 3142(f) provides, in pertinent part, that:

       The hearing may be reopened, before or after a determination by a judicial officer,
       at any time before trial if the judicial officer finds that information exists that was
       not known to the movant at the time of the hearing and that has a material bearing
       on the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

       Section 3142(i) provides that a “judicial officer may, by subsequent order, permit the

temporary release of the person, in the custody of a United States Marshal or another appropriate

person, to the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” A defendant bears the

burden of establishing circumstances warranting release under Section 3142(i). See United States

v. Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 20103).

       Having considered the arguments of the parties as conveyed in their memoranda, along

with the Pretrial Services’ Supplemental Addendum and recommendation for continued detention,

the Court concludes that Defendant has failed to produce information that was not known to

Defendant at the time of the hearing and that has a material bearing on the issue of whether there

are conditions of release that will assure Defendant’s appearance as required and the safety of the

community. In addition, the Court concludes that Defendant has failed to establish circumstances

particular to him that provide a compelling reason for release within the meaning of 18 U.S.C.

Section 3142(i).

       Accordingly,



                                                 2
 Case: 4:19-cr-00627-SNLJ Doc. #: 93 Filed: 11/04/20 Page: 3 of 3 PageID #: 204




       IT IS HEREBY ORDERED that Defendant’s Motion for Reconsider of Detention [ECF

No. 90] is DENIED.



                                             PATRICIA L. COHEN
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 4th day of November, 2020




                                         3
